Case 3:19-bk-07235   Doc 99   Filed 05/18/21 Entered 05/18/21 14:04:18   Desc Main
                              Document     Page 1 of 6
Case 3:19-bk-07235   Doc 99   Filed 05/18/21 Entered 05/18/21 14:04:18   Desc Main
                              Document     Page 2 of 6
Case 3:19-bk-07235   Doc 99   Filed 05/18/21 Entered 05/18/21 14:04:18   Desc Main
                              Document     Page 3 of 6
Case 3:19-bk-07235   Doc 99   Filed 05/18/21 Entered 05/18/21 14:04:18   Desc Main
                              Document     Page 4 of 6
Case 3:19-bk-07235   Doc 99   Filed 05/18/21 Entered 05/18/21 14:04:18   Desc Main
                              Document     Page 5 of 6
Case 3:19-bk-07235   Doc 99   Filed 05/18/21 Entered 05/18/21 14:04:18   Desc Main
                              Document     Page 6 of 6
